Case 2:17-cr-00120-MSD-DEM Document 57 Filed 07/29/19 Page 1 of 5 PageID# 429



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                                  EASTERN DISTRICT OF VIRGINIA


                                            Norfolk Division

SHIVAMPATEL


              Defendant-Petitioner.                             CRIMINAL NO.2:17crl20
                                                                CIVIL NO.2:19cv94
              V.




UNITED STATES OF AMERICA



                          REPLY TO THE UNITED STATES ANSWER IN
                         OPPOSmON TO THE MOVANTS 28 U.S.C.§ 2255


TO THE HONORABLE JUDGE MARK S. DAVIS

        1.         COMES NOW,SHTVAM PATEL,the Movant, pro se,and respectfully files this

Reply to the United States Answer to Movant's 28 U.S.C.§ 2255 Motion, pursuant to Rule 5 governing

2255 proceedings. Movant stands firmly on sole point in his initial 2255 motion. This reply will address

the points raised by the United States.

        2.         Movant asserts that Counsel Timothy Clancy's Affidavit, produced alongside

United States Answer to Movant's 28 U.S.C.§ 2255 Motion, is incomplete and does not present full

information about Movant's psychiatric illness. Movant asserts that Counsel failed to provide

documentation to the Court received fn)m Movant's family; the subject ofthe documentation clearly

shows a direct link to Movant's troubling behavior in 2015,and egregious conduct in 2016,and the early

months of2017.

        3.         As clearly presented in the PSR and at Sentencing, Movant has suffered fiom

Hypothyroidism since 2002,as a side effect oftreatment undergone for Hodgkin's Lymphoma. What

was not presented before the Court was Movant's non-adherence to his daily Hypothyroidism medication,

and the mental health break the non-adherence produced.
Case 2:17-cr-00120-MSD-DEM Document 57 Filed 07/29/19 Page 2 of 5 PageID# 430



       4.          Upon Movant's incarceration his parents, Rashmikant and Jayshree Patel, explained to

Counsel Clancy that their son's conduct,for which he had been charged, was due to his non-adherence to

his daily prescription thyroid medication. Movant's parents knew their son had stopped taking his daily

prescribed thyroid medication in mid-2015,they also knew what havoc abnormal Thyroid Stimulating

Hormone(TSH)can cause with the human body and mind. TSH is kept in check by prescribed thyroid

medication,such as Levothyroxine. Prior to 2016, Movant normally had his blood tested once or twice a

year. Lab reports from 2015 and a lab report from 2016 showing Movant's often abnormal TSH level

were given to Counsel Clancy. In addition, Mr.and Mrs. Patel provided Counsel Clancy with a link to a

website study at The National Institutes of Health,that fully documents the adverse behavioral and mental

health effects abnormal TSH levels produce. Movant's parents provided this information and

documentation to Counsel Clancy via email and phone calls. Counsel Clancy never investigated the

information he received from Movant's parents, nor was a defense considered based on the information,

or the information presented to the Court.

        5.         Counsel Clancy advised Movant and Movant's parents not to discuss the case; this left

Movant"in the dark" regarding the information his parents provided Counsel Clancy. Movant believed

his egregious behavior,for which he had been charged, was solely due to a recurrence ofthe mental
illness he had experienced in 2008; Counsel Clancy would not consider a mental health break as a

defense,telling Movant that ifsuch a defense was mounted, Movant would spend the rest ofhis life in a
mental institute. Some weeks after his initial meeting with Movant,and weeks after he had received

emails and phone calls from Movant's parents providing him with the weblink to the non-adherence

information. Counsel Clancy finally told Movant what Movant's parents were insisting. In the discussion

that followed. Counsel Clancy stated Movant's parents were naive,and it was silly for them to believe

such a thing. Counsel Clancy claimed he had looked up Hypothyroidism and had found no information

regarding impaired judgement. By the end ofthe discussion Counsel Clancy had convinced Movant that
non-adherence to his prescribed thyroid medication had nothing to do with the egregious behavior

Movant had been charged with. Counsel Clancy never shared with Movant The National Institutes of
Case 2:17-cr-00120-MSD-DEM Document 57 Filed 07/29/19 Page 3 of 5 PageID# 431



Health study; thus, when Movant wrote his Allocution Statement, he was ignorant ofthe empirical

evidence The National Institutes of Health, a U.S. Government agency, provides regarding the link

between non-adherence to thyroid medication and mental illness. Had Counsel Clancy gone to

The National Institutes of Health web page "Hypothyroidism Presenting as Psychosis: Myxedema

Madness Revisited", from the link in the email he received from Movant's father, he would have seen

similar articles listed on the right-hand side ofthe screen. Had he clicked on the "see all..." link at the

bottom ofthat list he would have discovered links to 98 additional articles and studies, all undertaken by

doctors affiliated with The National Institutes of Health,and all on the same topic. Titles such as,"Mania

as a presentation of primary hypothyroidism","Acute p^chosis as an initial manifestation of

hypothyroidism: a case report", and "Psychiatric presentations of hypothyroidism",to namejust three of

the 98 additional articles.

        6.          Movant is not at complete fault for his non-adherence to his prescribed thyroid

medication, Levothyroxine. In 2015, Movant read online that Blackseed Oil can cure everything except

death; he began treating his Hypothyroidism with daily doses ofthe oil in lieu ofLevothyroxine. He

ingested seaweed,too, having heard of health benefits it provides. By September 2015, Movant's family

had become alarmed at his mood swings and troubling behavior and insisted his blood be tested; the lab

report showed a TSH level so far out of normal range,it was "offthe chart". Movant's parents insisted he

see a doctor. A Naturopathic Doctor in Virginia Beach was chosen, who concurred with Movant's

Blackseed Oil treatment in lieu of Levothyroxine to treat Hypothyroidism.

        7.          Included with this Motion are Affidavits from Movant and his parents documenting

their discussions wilh Counsel Clancy. Also included with this Motion are Movant's lab reports and

screenshots ofemails between Movant's father and Counsel Clancy that document the efforts Movant's

family went through to make Counsel Clancy "see"that it was their son's non-adherence to his prescribed

thyroid medication, Levothyroxine,that caused his mental health break.

        8.          Counsel Clancy asserts in his Affidavit,"Counsel would point out the underlying

offenses occurred approximately three months after defendant reported his mind returned to a'normal
Case 2:17-cr-00120-MSD-DEM Document 57 Filed 07/29/19 Page 4 of 5 PageID# 432



state'." This assertion proves, yet again,that no investigation was ever undertaken; had Counsel Clancy

read The National Institutes of Health study, provided to him by Movant's family, he would have learned,

"Successful treatment with thyroid replacement usually reverses the effects of hypothyroidism, although

the psychiatric neurologic sequelae may take longer to resolve." Movant, upon returning to his parents'

house in September 2016, bent to his father's will and resumed taking his daily prescribed thyroid

medication, Levothyroxine; his TSH level went back into normal range, but his mind took longer to

return to normal. Even though Counsel Clancy failed to investigate non-adherence to thyroid medication,

thus not learning that resuming medication often does not immediately return die mind to a normal state,

or the wrong dosage of medication can cause a worsening ofthe mental state, he relies on Movant,a

person with prior severe psychiatric problems,to self-diagnose. Had Counsel Clancy researched mental

illness or similar wording for mental illness, he might have discovered study after study, website after

website,that document that many people who are mentally ill deny being mentally ill. The National

Institutes ofHealth,that so thoroughly document non-adherence to medication in Hypothyroidism, also

has a study about mental illness denial in the mentally ill. It is noteworthy that in the "Position ofParties
with Respect to Sentencing Factors" report. Counsel Clancy states,"Patel may be in need ofcomplete

mental health evaluation and such treatment as may be deemed appropriate", yet he believes his client is

completely normal in the Fall and Winter of2016 into early 2017, because his client said so.
        9.          Movant asserts that Counsel Clancy failed to investigate the claims and information

Mr. and Mrs. Patel provided; Counsel Clancy refused to consider all avenues ofdefense even though
Movant had a prior histoiy of mental illness; and. Counsel Clancy having been presented new empirical
data by Mr.and Mrs.Patel regarding their son's mental health at the time ofhis egregious conduct,
dismisses this,too; all of which are contrary to the American Bar Association's Criminal Justice

Standards for the Defense Function,and amount to ineffective assistance ofcounsel. These failures by

Counsel Clancy clearly establish a case for prejudice, because as noted at Sentencing,"The government

points out that if we had some kind of mental health break or issue at the time that these statements were

made, it raises a different specter. The Court cant really speculate about that". The empirical data clearly
Case 2:17-cr-00120-MSD-DEM Document 57 Filed 07/29/19 Page 5 of 5 PageID# 433



establishes that a mental health break occurred, yet Counsel Clancy never presented the data to the Court;

not in 2018,and not with his Affidavit to the Court in 2019.



        I declare under penalty of peijury that the foregoing is true and correct



Executed on JuL n zon
                                                                      Shivam R.Patel
